Citation Nr: 1109680	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus, to include based on assignment of a separate rating for each ear.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss (and specifically entitlement to an extraschedular rating in excess of 10 percent for the bilateral hearing loss).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to January 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of this hearing is associated with the claims file.

The Board observes that the matter of the Board's jurisdiction to consider an appeal in the matter of the rating for the Veteran's hearing is rather murky.  An August 2004 Board Decision denied the Veteran a schedular compensable rating for hearing loss and remanded the matter of entitlement to an extraschedular rating for such disability.  An August 2005 rating decision implemented a Compensation and Pension Director's Memorandum decision and assigned a 10 percent extraschedular rating for the bilateral hearing loss.  In a decision in April 2007 the Board noted the Veteran's representative's expression of satisfaction with the extraschedular 10 percent rating assigned for the hearing loss and dismissed an appeal in that matter (i.e., seeking an extraschedular rating in excess of 10 percent).  The October 2007 rating decision on appeal sua sponte (interpreting a January 2007 application as a claim for an increased rating for hearing loss, and following an audiological evaluation) denied a rating in excess of 10 percent for tinnitus and also denied a rating in excess of 10 percent for hearing loss.  The Veteran's November 2007 notice of disagreement with that rating decision disagreed with the 10 percent rating for tinnitus (and observed, erroneously, that the rating decision had not addressed his hearing loss).  A July 2009 statement of the case addressed both matters (i.e., the rating for hearing loss and the rating for tinnitus).  The Veteran's timely substantive appeal limited his appeal to the matter of the rating for tinnitus.  Nevertheless, the RO certified both matters on appeal, and at a pre-hearing conference it was indicated by the Veteran, and on his behalf, that he was also pursuing the matter of the rating for his hearing loss.  Accordingly, the undersigned conceded that the Board has jurisdiction in the matter of the rating for hearing loss and accepted testimony in that matter.

FINDINGS OF FACT

1.  The Veteran's recurrent tinnitus is perceived bilaterally.

2.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus, whether it is perceived in one ear or both ears; the record does not suggest that schedular criteria are inadequate to rate the Veteran's tinnitus.

3.  At no time during the appeal period is the Veteran's hearing acuity shown to be worse than Level I in the right ear or worse than Level II in the left ear. 

4.  An April 2007 Board decision dismissed the Veteran's appeal seeking an extraschedular rating in excess of 10 percent for his hearing loss disability; he has since presented no new evidence pertaining to the matter of entitlement to such rating.  


CONCLUSIONS OF LAW

1.  The Veteran's service-connected tinnitus is properly evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.87, Diagnostic Code (Code) 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  A compensable schedular rating for bilateral hearing loss is not warranted; the April 2007 Board decision regarding a claim for an extraschedular rating in excess of 10 percent for such disability is final; new and material evidence in the matter of entitlement to a higher extraschedular rating has not been received; the appeal seeking an extraschedular rating in excess of 10 percent for bilateral hearing loss may not be reopened, and otherwise lacks legal merit.  38 U.S.C.A. §§ 1155, 5107, 5108, 7104 (2010); 38 C.F.R. §§ 4.85, 4.86 Code 6100 (2010)..



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the matter of the rating for tinnitus, the U. S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant case the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

Notwithstanding the foregoing, letters provided in July 2007, August 2007, and May 2009 advised the Veteran of what was needed to substantiate his increased rating claims and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.

Regarding an extraschedular rating in excess of 10 percent for bilateral hearing loss, the Board finds that no further notice is necessary.  As set forth in more detail below, the Veteran's appeal must be dismissed as a matter of law.  Consequently, the Board finds that any deficiency in VCAA notice is harmless error.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  
Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Tinnitus

A February 2000 rating decision granted the Veteran service connection and a single 10 percent rating for bilateral tinnitus, effective from March 28, 1997.  

Under the governing criteria (Code 6260, as amended, effective June 13, 2003), recurrent tinnitus warrants a 10 percent rating.  Note (1) following Code 6260 states that a separate evaluation for tinnitus may be combined with an evaluation under Code 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that only a single evaluation for recurrent tinnitus will be assigned whether the sound is perceived in one ear, both ears, or in the head.  Note (3) states that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not evaluated under Code 5260 but is to be evaluated as part of any underlying condition causing it.  38 C.F.R. § 4.87, Code 6260.  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), the United States Court of Appeals for Veterans Claims (Court) reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10 percent rating could be provided for tinnitus, whether perceived bilaterally or unilaterally.  The Court held that pre-1999 and pre-June 13, 2003, versions of Code 6260 required that VA assign dual 10 percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.  VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of pre-June 13, 2003 Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

As the current version of Code 6260, specifically, prohibits a schedular rating in excess of a single 10 percent rating for tinnitus, however perceived, the Veteran's claim for an increased rating, to include a separate 10 percent ratings for each ear for his service-connected tinnitus must be denied.  There is no legal basis for a higher schedular rating for such disability.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

The Board has also considered whether referral of the case for extraschedular consideration is indicated.  The threshold requirement for such referral is a finding that the schedular criteria for rating the disability are inadequate.  Inasmuch as the record does not show, nor does the Veteran allege manifestations (or associated functional impairment) of tinnitus that are not encompassed by the schedular criteria, those criteria cannot be found inadequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake,22 Vet. App. 111 (2008).   

Finally, the record shows, including from the Veteran's testimony at the Travel Board hearing, that he is employed.  The matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Rating in Excess of 10 percent for Bilateral Hearing Loss

As was noted above, this matter does not appear to have arisen from a specific claim for increase after the Board's final 2004 and 2007 decisions in the matter.  The RO took up this matter sua sponte, and scheduled the Veteran for audiometry, which was conducted in August 2007.  That examination was adequate, as it was conducted in accordance with regulatory guidelines and includes all findings necessary for a proper determination, including the solicitation of the Veteran's uncontested accounts of the impact his hearing loss has on occupational and daily living functions.  [The Board notes that the examiner indicated that the claims file was unavailable for review.  Such deficiency is nonprejudicial, as the Veteran's reported history and accounts of the disability's impact on functioning were accepted at by the examiner at face value.]  The audiometry revealed that the Veteran's ear average puretone threshold and speech discrimination were 55 decibels and 90 percent, respectively, for the right ear and 39 decibels and 98 percent for the left ear.  It was noted that the hearing loss caused difficulty hearing with background noise, hearing children's voices, and hearing when not facing the speaker; it required him to listen to television at a high volume.  

The Veteran has also re-submitted copies of a 2004 private audiological evaluation and private provider's statement.  

Disability ratings are determined by application of a schedule of ratings based on average impairment of earning capacity.   Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App, 345 (1992).  

When the above-noted findings on the only audiometry during the assumed pendency of this appeal, that in August 2007, are applied to the rating schedule, it is established that the Veteran has Level II hearing in the right ear and Level I hearing in the left.  See 38 C.F.R. § 4.85, Table VI.  An exceptional pattern of hearing which would warrant rating under the alternate criteria in 38 C.F.R. § 4.85, Table VIA is not shown.  Under 38 C.F.R. § 4.85, Table VII, such levels of hearing acuity warrant a 0 percent rating under Code 6100.  [The Board considered, in light of the time interval that has lapsed since the August 2007, whether development for a more contemporaneous audiological evaluation might be necessary.  In light of the Veteran's testimony at the Travel Board hearing that his hearing acuity has not changed significantly since he was last examined, and that a current examination would show similar findings, it was determined that another examination was not necessary.]  

Extraschedular Rating in Excess of 10 Percent.  

In essence, by his testimony at the Travel Board hearing the Veteran conceded that he is not entitled to a schedular rating in excess of 10 percent for his loss, and that the matter pursued is entitlement to an extraschedular rating in excess of 10 percent.  

Historically, an August 2004 Board decision denied a schedular compensable rating for bilateral hearing loss, and remanded the matter of entitlement to an extraschedular rating for referral to the Director of the Compensation and Pension Service.  The evidence of record at the time included a letter and examination report from T. T., Forensic Audiologist and Acoustical Engineer, and the Veteran's own accounts of the impact of the hearing loss on his occupational and everyday functioning.  In a June 2005 Memorandum, the Director of the Compensation and Pension Service determined that the Veteran's hearing loss warranted a 10 percent extraschedular rating.  An August 2005 rating decision implemented the increase.  And, as was noted above, an April 2007 Board decision dismissed an appeal in the matter.  The Veteran did not appeal the Board decision to the Court, and the August 2005 rating decision and the April 2007 Board decision are final, and not subject to revision based on the evidence of record at the times they were made.  See 38 U.S.C.A. §§ 5108, 7104, 7105.  He may seek revision of those determinations in one of two ways, by submission of new and material evidence, or by an allegation of clear and unmistakable error (CUE).  See Cook v. Princiopi, 318 F. 3d 1334, 1339 (Fed. Cir. 2002).  [The Board notes that a Motion of CUE in a prior Board decision must be submitted, in prescribed form, directly to the Board.]  

The only evidence added to the record since the April 2007 Board decision pertaining to an increased extraschedular rating for the Veteran's hearing loss disability consists of his reiterations (in statements and hearing testimony) of his accounts of the impact his hearing disability has on his functioning and a re-submission of the 2004 report/statement by a private provider.  The Veteran's accounts are duplicate (at best cumulative) evidence and therefore are not new evidence.  The resubmitted reports/statement are likewise duplicate evidence, and therefore, not new.  In summary no new evidence pertaining to an extraschedular rating for hearing loss has been received since the 2007 Board decision in the matter, and the matter may not be reopened.  See 38 U.S.C.A. §§ 5108, 7104.  

What the Veteran seeks, in essence, is a readjudication of the extraschedular rating question based on the same facts as were presented at the time of the 2005 RO/2007 Board prior adjudications.  Such request must be denied on the basis of a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


ORDER

A rating in excess of 10 percent for tinnitus, to include based on assignment of a separate compensable rating for each ear, is denied.

The appeal seeking a [an extraschedular] rating in excess of 10 percent for bilateral hearing loss is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


